DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior Clam objection as well as the 35 U.S.C. 103 rejection of the claims (1/7/21) are hereby withdrawn in light of amendments to the claims

Response to Arguments
Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive. 
Regarding the Double Patenting rejection of the claims, Applicant notes that the rejection would be address when the claims are deemed allowable (Amendment, pg. 9, second para.). The rejection of the claims is maintained.
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that Claim 1 (and similar independent claims 19 and 20) do not recite a judicial exception and that even if a judicial exception is recited, the claims recite non-conventional improvements by providing semantic analysis services to multiple SaaS tenants when dealing with private data and the claims further improve a computer’s capabilities by providing semantic analysis securely to multiple SaaS tenants (Amendment, pg. 9, second para. - pg. 12, ln 4).
claims 1, 19 and 20 are directed to the abstract idea of message/text analysis and recite steps of performing analysis on received textual messages to obtained enriched/analyzed messages and routing the enriched/analyzed messages and message analysis (i.e. enrichments) to destinations/endpoints based on routing rules (such as amount of data/messages transferred), while refraining from routing the enriched/analyzed messages to certain destinations/endpoints, and corresponds to mental processes of analyzing textual messages to effect a routing of the messages to different categories/destinations and is achievable using a pen and paper in routing messages to users/endpoints using rules while refraining from routing messages to certain user/endpoints in a sorting manner. The claims further do not include elements that are directed to improvements in computer functionality or other technology, where “providing semantic analysis services to multiple SaaS/Cloud tenants when dealing with private data” (not explicitly claimed) corresponds to conventional well known methods of analyzing and delivering data (see references George, Fink and Jones).
Applicant further argues that the claimed subject matter does not fall into any of the enumerated groupings of abstract ideas including “mental processes” because the claims recite techniques that protect against information leakage to a degree that exceed human mental capacities (Amendment, pg. 14-15, sec. C). 
Examiner respectfully disagrees as although Appellant’s computer/system may protect against information leakage to a degree that far exceeds human capacities, such protection does not improve the computer functionality because the invention itself is not making the computer faster or otherwise improved, rather, the computer is See Bancorp Services, L.L. C. v. Sun Life Assurance Co. of Canada (US.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
Applicant also argues that steps of Claim 1 (and similar independent claims 19 and 20) recite a specific manner of performing semantic analysis and message routing that integrates the judicial exception into a practical application based on the application of routing rules, and as such, argues that the claims recites patent eligible subject manner (Amendment, pg. 15-16, sec. 3).
Examiner respectfully disagrees as the steps involve semantically analyzing textual messages (e.g. using collocation/topic identification) and utilizing rules such as message size limits or routing frequency (as described in Applicant’s original disclosure) in determining destinations to route given messages while refraining from routing messages to destination the messages do not belong, and are akin to mail sorting/classification as well as conventional manner of delivering email to individuals, and as such, Examiner maintains that the steps recite conventional practices.
Applicant further argues that the claims recite steps that are not well understood, routine or conventional and that the Office Action has not demonstrated such, and as a result argues that the Action has failed to demonstrate that the elements recited in the claim 1 are well understood, routine and conventional (Amendment, pg. 17-19).
Examiner respectfully disagrees as the previous Office Action (1/7/21) noted how the claimed additional steps do not include elements that amount to significantly more than the abstract idea by the citation of at least court case Symantec. Furthermore, “generating a message analysis associated with the second enriched categorized claims 3-17 and 21 do not add significantly more that the abstract idea and are similarly rejected. Therefore, Examiner maintains that the Claims 1 and 3-17, and 19-21 are directed to patent ineligible subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                           Patent
                       (US 10,409,912)
                  Instant Application
                       (16/510,378)
1.  A method, comprising: 

        generating a plurality of topic definitions based on the plurality of themes;  
     storing the plurality of topic definitions in one or more configuration databases associated with a multi-tenant semantic analysis system, wherein the multi-tenant semantic analysis system is a 
software-as-a-service ("SaaS") platform configured to perform semantic analysis 
for a plurality of tenants of the semantic analysis system;  
         associating the plurality of topic definitions with tenants in the plurality of tenants, at least by: associating a first subset of the plurality of topic definitions with a first tenant-specific identifier associated with a first tenant in the 
plurality of tenants;  

          receiving, by the multi-tenant semantic analysis system, a first plurality of messages from a plurality of data 
sources, wherein the plurality of messages comprises at least: a first message from a first private data source associated with the first tenant, a second 
message from a second private data source associated with the second tenant, and a third message from a public data source;  
          routing the first plurality of 
messages through a common pipeline within the multi-tenant semantic analysis 
system, at least by: associating the first message with the first tenant-specific identifier associated with the first tenant, wherein the first message is not accessible by the second tenant, and 
          performing semantic analysis to categorize the first plurality of messages, 
based on the plurality of topic definitions, to obtain enriched categorized 
data, at least by: based at least on the first message being associated with 
the first tenant-specific identifier: selecting the first subset of the 
plurality of topic definitions for categorizing the first message, categorizing the first message, using the first subset of the plurality of topic 
definitions, to obtain a first enriched categorized message based on the first 
message, based at least on the second message being associated with the second tenant-specific identifier: selecting the second subset of the plurality of topic 
          routing the enriched categorized data, via a shared message pipeline that comprises enriched categorized data for the plurality of tenants of the semantic analysis system, for consumption by the 
plurality of tenants of the multi-tenant semantic analysis system, wherein 
routing the enriched categorized data comprises: routing the first enriched 
categorized message to a first private endpoint that is private to the first 
tenant;  routing the second enriched categorized message to a second private 
routing the third enriched 
categorized message to one or both of the first private endpoint and the second 
private endpoint, 
           wherein the method is performed by at least one device comprising a hardware processor. 









          receiving, by a multi-tenant semantic analysis system configured to perform semantic analysis for a plurality of tenants, a first message associated with a first tenant in the plurality of tenants, wherein the multi-tenant semantic analysis system is a software-as-a-service platform configured to perform sematic analysis for the plurality of tenants of the sematic analysis system:













         




















        performing semantic analysis on the first message, to obtain a first enriched categorized message; 
applying a first routing rule to the first enriched categorized message, to obtain a first routing evaluation associated with the first enriched categorized message; 
based at least on the first routing evaluation: routing the first enriched categorized message to a first endpoint for consumption by the first tenant; receiving, by the multi-tenant semantic analysis system, a second message associated with the first tenant;
performing semantic analysis on the second message, to obtain a second enriched categorized message;
generating a message analysis associated with the second enriched categorized message:
applying the first routing rule to the second enriched categorized message, to obtain a second routing evaluation associated with the second enriched categorized message; and 
based at least on the second routing evaluation: routing the message analysis to the first endpoint while refraining from routing the second enriched categorized message to the first endpoint,














wherein the method is performed by at least one device including a hardware processor.



Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 19 of U.S. Patent No.10,409,912 B2 as provided in the table above, and further in view of George (US PGPUB 2014/0180788 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because George discloses “generating a message analysis associated with the second enriched categorized message:” (fig. 6, elements 608, 610). It would have been obvious to use the missing features of the instant application, as taught by George for all the reasons described by George such as clustering together like-minded messages, topics, conversations, and content, thereby permitting real time reaction to trends (George, Abstract, para. [0077])

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 and 3-17, and 19-21 are directed to the abstract idea of message/text analysis without significantly more. The independent claims 1, 19 and 20 recite steps of performing analyses on received data/messages to obtained enriched/analyzed messages and routing the enriched/analyzed messages and message analysis (i.e. enrichments) to destinations/endpoints based on routing rules (such as amount of data/messages transferred) while refraining from routing the enriched/analyzed messages to certain destinations/endpoints, and corresponds to mental processes of analyzing textual messages to effect a routing of the messages to different categories/destinations and is achievable using a pen and paper in routing messages to users/endpoints using rules while refraining from routing messages to certain user/endpoints in a sorting-like manner. This judicial exception is not integrated into a practical application because the generically recited computer elements (System, Media, Processor and Platform) do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “generating a message analysis associated with the second enriched categorized message; applying the first routing rule to the second enriched categorized message, to obtain a second routing evaluation associated with the second enriched categorized message; and based at least on the second routing evaluation: routing the message analysis to the first endpoint while refraining from routing the second enriched categorized message to the first endpoint” corresponds to 
The dependent claims 3-17 and 21 do not add significantly more that the abstract idea and are similarly rejected.
    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Se references Fink and Kleinbart (PTO 892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658